Citation Nr: 1130688	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a right total knee replacement (previously postoperative posttraumatic degenerative joint disease) rated as 10 percent disabling prior to January 1, 2009, and 30 percent disabling thereafter with a separate 10 percent rating for instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in May 2008 and February 2009.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to January 1, 2009, the Veteran's posttraumatic degenerative joint disease manifested pain, full extension, and flexion limited to no less than 90 degrees.

2.  For the period beginning January 29, 2007 the Veteran's right knee disability manifested no more than slight instability. 

3.  For the period beginning January 1, 2009, the Veteran's residuals of a right total knee replacement have manifested painful motion and weakness that are not severe.  

4.  The Veteran was in receipt of a temporary total rating for right knee surgical treatment necessitating convalescence for the periods from September 11, 2003 to October 31, 2003, January 23, 2004 to March 31, 2004, and for a right total knee replacement from December 19, 2007 to December 31, 2007, commencing with a 100 percent rating for the prescribed 1-year period from January 1, 2008 to December 31, 2008.


CONCLUSIONS OF LAW

1.  For the period prior to January 1, 2009, the schedular criteria for a rating in excess of 10 percent for postoperative posttraumatic degenerative joint disease based on limitation of motion are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 (2010).

2.  For the period beginning January 29, 2007, the criteria for a separate rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

3.  For the period beginning January 1, 2009, the criteria for a rating in excess of 30 percent for a right total knee replacement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right knee injury status post arthroscopy with osteoarthritis was granted in a May 1999 rating decision.  An initial 10 percent evaluation was assigned, effective August 1, 1998.  The August 2004 rating decision on appeal recharacterized the Veteran's disability as postoperative posttraumatic degenerative joint disease of the right knee and continued the 10 percent evaluation based on limitation of flexion.  A separate 10 percent rating for instability of the right knee was assigned in a February 2007 rating decision, effective January 29, 2007.  The Veteran's right knee disability was again recharacterized in a November 2009 rating decision when service connection was granted for a right total knee replacement.  A 30 percent rating was assigned from January 1, 2009.  Thus, the Veteran's right knee was rated as 10 percent disabling prior to January 1, 2009 and as 30 percent disabling thereafter with a separate 10 percent rating for instability.  

The Veteran has also been assigned several temporary total ratings based on surgical treatment requiring convalesce throughout the claims period.  On September 11, 2003, he underwent a tibial osteotomy with debridement and meniscectomy and a temporary total rating was assigned from September 11, 2003, through October 31, 2003.  The Veteran's second temporary total rating was assigned from January 23, 2004, through March 31, 2004, for convalescence following a procedure to correct a delayed union and spontaneous fracture of the knee that occurred following the tibial osteotomy.  Moreover, in the November 2009 rating decision, the Veteran was again assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a right total knee replacement which necessitated convalescence beginning on December 19, 2007.  That rating decision also indicates that a 100 percent rating was assigned in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, based on a 1-year period from January 1, 2008, through December 31, 2008.  As he was in receipt of a total disability rating during these periods, an increased rating is not possible.

The Veteran contends that increased ratings are warranted for his right knee disability throughout the claims period as the disorder has been productive of pain, weakness, has necessitated several surgeries, and was of sufficient severity to require a total knee replacement in December 2007.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to January 1, 2009 and the Veteran's total knee replacement, limitation of motion of the right knee was rated as 10 percent disabling under Diagnostic Code 5260 for limitation of flexion of the leg.  Under this diagnostic code, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A separate ratings is also possible for limitation of extension which is rated under Diagnostic Code 5261.  This diagnostic code provides for a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

During the period prior to January 1, 2009, the Veteran did not manifest compensable limitation of motion of the right knee.  Flexion was most limited in January 2004 during a private orthopedic examination when the Veteran manifested flexion to 90 degrees.  The Veteran also consistently manifested full extension of the right knee, except for one instance in November 2007 when extension was measured by his private physician as limited to 5 degrees.  With respect to functional factors, the June 2004, January 2006, and January 2007 VA examiners all found that the Veteran did not experience any change to motion of the right knee following repetitive testing.  Additionally, none of the Veteran's private physician have indicated range of motion that is additionally limited due to factors such as pain, weakness, incoordination, or fatigability.  Therefore, even with consideration of all pertinent factors, it is clear that the right knee has not manifested flexion limited to 30 degrees as required for an increased 20 percent rating under Diagnostic Code 5260 or extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261.  

A separate 10 percent evaluation for slight instability of the right knee was granted by the RO in a February 2007 rating decision, effective January 29, 2007 under Diagnostic Code 5257.  This diagnostic code provides that knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the Veteran has not manifested instability of the right knee that most nearly approximates moderate at anytime during the claims period.  In fact, the first objective finding of instability dates from the January 2007 VA examination when the Veteran manifested a weakly positive anterior drawer sign.  During a November 2007 private examination, slightly positive signs of instability during varus and valgus testing were observed.  There are no other findings of instability in the record, and the right knee was stable during the most recent January 2009 private orthopedic examination.  It is therefore clear that the current 10 percent evaluation for instability of the right knee contemplates the Veteran's symptomatology associated with this aspect of the disability and an increased rating under Diagnostic Code 5257 is not warranted.

The Board has also considered whether increased evaluations are warranted under the other criteria for rating the knee for the period prior to January 1, 2009.  A 20 percent evaluation is possible for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The record contains a finding of joint effusion in June 2004, but the Board cannot conclude that this instance represents "frequent episodes" of effusion.  Nor does the record contain findings of dislocated semilunar cartilage.  Therefore Diagnostic Code 5258 is not for consideration.  Similarly, Diagnostic Codes 5256 and 5259, pertaining to ankylosis of the knee and removal of semilunar cartilage, are also not for application in this case as the Veteran's right knee disability has not manifested the symptoms associated with these diagnostic codes during the applicable period.  Diagnostic Code 5262 for impairment of the tibia and fibula is for application as the Veteran underwent a tibial osteotomy in September 2003, however, based on the Veteran's noncompensable limitation of motion and slight instability, the Board cannot conclude that the right knee condition most nearly approximates a moderate knee disability as contemplated by an increased 20 percent evaluation under Diagnostic Code 5262.  38 C.F.R. § 4.73, Diagnostic Code 5262.

As noted above, the Veteran underwent a right total knee replacement on December 19, 2007, and a temporary total rating was assigned for the period from December 19, 2007, to December 31, 2007, commencing with a 100 percent rating for the 1-year prescribed period from January 1, 2008, to December 31, 2008.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055, NOTE (1).  Effective from January 1, 2009, the minimum 30 percent evaluation was assigned under Diagnostic Code 5055 for the right knee replacement (prosthesis).  Under Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for 1 year following implementation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261 and 5262.  The minimum rating is 30 percent under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board finds that a rating in excess of 30 percent is not warranted for the right total knee replacement, for period beginning January 1, 2009.  During a January 2009 examination with his private orthopedist, the Veteran was found to be doing "remarkably well" following his knee replacement surgery.  He complained of knee pain that frequently affected his ability to sleep and the knee manifested full extension and flexion to 120 degrees with no gross instability.  The Veteran was advised to return for an examination in two years.  The Veteran clearly has not manifested compensable limitation of motion, ankylosis of the right knee, or nonunion with loose motion, and a rating in excess of the minimum 30 percent is not warranted under Diagnostic Codes 5256, 5261, or 5262 for the period beginning January 1, 2009.  Similarly, while he has complained of pain and weakness, based on the objective findings of his private examiner the Board cannot conclude that his disability most nearly approximates severe painful motion or weakness.  Accordingly, the residuals from the Veteran's right knee disability do not warrant an increased evaluation under Diagnostic Code 5055.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an increased rating at anytime during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right knee disability (currently status post total knee replacement) is manifested by symptoms such as noncompensable painful motion, slight instability, and weakness.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  Although the Veteran lost time from work due to his knee surgeries, he was provided temporary total ratings for surgery requiring convalescence and he has not stated that he is unable to perform his work duties due to the service-connected right knee condition.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right knee disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2003 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in a November 2009 SSOC and rating decision.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim.

The Board also finds that VA has complied with the May 2008 and February 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was scheduled for a hearing before the Board at the RO in October 2008 and records of treatment associated with his right knee replacement surgery were added to the claims folder.  The case was then readjudicated in a November 2009 rating decision and SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased rating for a right total knee replacement (previously postoperative posttraumatic degenerative joint disease) rated as 10 percent disabling prior to January 1, 2009, and as 30 percent disabling thereafter with a separate 10 percent rating for instability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


